Citation Nr: 0426724	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  96-14 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently assigned a 60 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1995 rating decision of the 
Department of the Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which denied 
the benefit sought on appeal.  The veteran, who had active 
service from May 1969 to May 1971, appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bronchial asthma is productive of daily 
asthmatic attacks, severe dyspnea on slight exertion, severe 
health impairment, and a FEV-1 less than 40 percent 
predicted, and has also rendered him steroid dependent.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a 100 percent disability evaluation for 
bronchial asthma have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.97, Diagnostic Code 6602 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The appellant filed his claim for an increased evaluation for 
bronchial asthma in January 1995.  Thereafter, in a rating 
decision dated in June 1995, the benefits were denied.  Only 
after those rating actions were promulgated did the AOJ, in a 
May 2001 letter, specifically provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate a claim for an increased evaluation, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  However, the 
Board also notes that the record indicates that prior to that 
time the appellant had been apprised of what evidence would 
be necessary to substantiate the claim, as well as informed 
of the division of responsibility for obtaining such 
evidence.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, the Board notes that 
the veteran had been provided with a copy of the rating 
decision dated in June 1995, setting forth the general 
requirements of the law, the evidence considered, and the 
reasons why his claim was denied.  The general advisement and 
the pertinent laws and regulations, including the schedular 
criteria, were reiterated in a Statement of the Case dated in 
November 1995 as well as in Supplemental Statements of the 
Case dated in November 2000, June 2002, and October 2003.  

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim for an increased 
evaluation for bronchial asthma was filed and initially 
denied prior to VCAA notice being provided to the appellant.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim for an increased evaluation, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  While the Court did not 
specify how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2001 was 
not given prior to the first AOJ adjudications of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Therefore, notwithstanding Pelegrini II, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  As noted above, this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 01-2004.  As 
discussed above, the Board has found that the appellant was 
provided every opportunity to identify and submit evidence in 
support of his claim.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

With regard to the duty to assist, the veteran's VA 
outpatient records have been obtained and associated with the 
claims file, as were his private medical records and Social 
Security records.  Letters from his employer were also 
submitted.  In addition, VA has conducted necessary medical 
inquiry in an effort to substantiate the claim.  38 U.S.C.A. 
§ 5103A (d).  The veteran was afforded VA examinations in 
January 2000 and September 2002.  A subsequent medical 
opinion was obtained in September 2003 for clarification 
purposes.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  Moreover, the 
Board notes that any deficiencies in VA compliance with the 
VCAA notice or development requirements are not prejudicial 
to the veteran by virtue of the complete grant of benefits 
sought on appeal as discussed below.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).
The Board therefore finds that disposition of the appellant's 
claim for an increased evaluation is appropriate.  


Background and Evidence

A rating decision dated in April 1972 granted service 
connection for bronchial asthma and assigned a noncompensable 
evaluation effective from May 27, 1971.  That determination 
was based on a review of the veteran's service medical 
records and VA medical records as well as on the findings of 
a VA general medical examination performed in August 1971.  
The RO confirmed the noncompensable evaluation in a March 
1974 rating decision, but a September 1975 rating decision 
subsequently increased the assigned disability evaluation to 
10 percent effective from January 9, 1974.  A rating decision 
dated in April 1977 once again increased the evaluation to 30 
percent effective from August 1974 based on the findings of a 
November 1976 VA examination.  Numerous rating decisions 
confirmed the 30 percent disability evaluation.  In an April 
1985 rating decision, the RO subsequently assigned a 
temporary 100 percent disability evaluation (38 C.F.R. 
§ 4.29) effective from April 25, 1984 and a 30 percent 
disability evaluation from July 1, 1984.  That determination 
was later confirmed by a rating decision dated in October 
1985.  The veteran appealed the decision to BVA, and the 
Board remanded the case in June 1987 for further development, 
including additional treatment records and a VA examination.  
After completing the necessary development, the RO issued 
another rating decision in October 1986, which confirmed the 
30 percent evaluation assigned for the veteran's bronchial 
asthma.  The veteran continued his appeal to BVA, and the 
Board granted a 60 percent disability evaluation based on a 
review of the veteran's VA medical records and the findings 
of a September 1987 VA examination.  An October 1989 rating 
decision assigned the 60 percent disability evaluation 
effective from July 1, 1984.  Another rating decision dated 
in January 1993 continued that evaluation based on VA 
examinations performed in November 1992.  

The veteran filed another claim for an increased evaluation 
in January 1995, and the June 1995 rating decision now on 
appeal continued the 60 percent disability evaluation.  
During the pendency of the appeal, that evaluation has 
remained in effect.  

VA outpatient records dated from December 1993 to March 1995 
document the veteran's treatment for bronchial asthma.  In 
December 1994, the veteran was hospitalized for a bronchial 
asthma exacerbation manifested by respiratory distress, 
shortness of breath, severe bronchospasm, and wheezing.  His 
aminophilline level was below his maintaining dose.  He was 
initially treated with Proventil therapy, which included 
dosages of Aminephilline, Renastyn, and Solumedrol.  Despite 
this therapy, the veteran did not attain the necessary 
aminophilline level, and his bronchospasm did not improve.  
Adequate levels were finally obtained after his doses were 
increased.  The veteran was prescribed one week of rest, 
instructed to limit physical activity as tolerated, and given 
Pronentyl, Aminophilline, Prednisone, and Septa PS.  In 
January 1995, the veteran had a pre-bronchodilator FEV-1 of 
66 percent predicted and a post-bronchodilator FEV-1 of 99 
percent predicted.  He also had a pre-bronchodilator actual 
FEV-1/FVC of 64 percent and a post-bronchodilator actual FEV-
1/FVC of 74 percent.  The physician concluded that the 
veteran had a severe airway obstruction, overinflation, and a 
response to bronchodilators, which were consistent with a 
diagnosis of asthma.  He diagnosed the veteran with a severe 
obstructive airways disease that was the asthmatic type.  The 
veteran continued to have occasional bronchospasms in March 
1995, which occurred more often.  His treatment included 
Prednisone, Beclonutasone (inhalation), Albuterol, 
Theophylline, and Ipuatropivan aerosol.

VA outpatient records dated from January 1995 to April 1996 
and from January 1995 to September 1997 document the 
veteran's treatment for his bronchial asthma.  In June 1995, 
it was noted that the veteran had severe bronchial asthma for 
which he was steroid dependent and that he had been 
prescribed Prednisone, Proventil, Theo-Dur, and Azmacort.  He 
had been experiencing two to three weekly episodes of 
bronchial asthma exacerbations.  In July 1995, it was further 
noted that he was feeling well and denied having a fever, 
cough, and sputum production, but the veteran did have asthma 
attacks three to four times per week as well as mild diffuse 
wheezing over all lung fields.  He also reported having more 
fatigue on exertion.  The veteran continued to be steroid 
dependent and had been taking Valium, Prednisone, Azmacort, 
Albuterol, Theophilline, and Triamcinolone.  He had a 
bronchial asthma exacerbation in January 1996 with increased 
shortness of breath and a cough.  He did not have a fever, 
and he was not in acute distress.  His medications at that 
time included Theo-Dur, Prednisone, Proventil, and Azmacort.  
The veteran was treated with Proventil and Solu Medrol and 
was prescribed Prednisone and Septra. He had a follow-up 
appointment that same month during which it was noted that 
his severe bronchial asthma was then fairly well controlled.  
His dosage of Prednisone had been gradually decreased.  In 
March 1996, it was once again noted that the veteran had 
bronchial asthma and was steroid dependent.  He reported that 
he had been doing better and that he was not in distress.  
The treating physician decided to decrease his dosage of 
Prednisone and to increase his dose of Azamacort.  The 
veteran had another bronchial asthma exacerbation in April 
1996, which was manifested by shortness of breath, wheezing, 
and cough.  It was also noted that he had a prolonged 
expiratory phase and that he had had chills and a fever.  A 
radiology diagnostic report revealed that his lungs were 
clear of infiltrate and well expanded.  His heart was normal, 
and the mediastinal silhouette was unremarkable.  The 
radiologist indicated that there was no cardiopulmonary 
abnormality radiographically evident.  He was thereafter 
diagnosed with acute bronchitis and prescribed an antibiotic.  

These VA outpatient records also indicate that the veteran 
was provided a pulmonary function test in November 1996, 
which found a pre-bronchodilator FEV-1 of 75 percent 
predicted and a post-bronchodilator of 80 percent predicted.  
Both his pre-bronchodilator and post-bronchodilator FEV-1/FVC 
were recorded as 75 percent.  Another pulmonary function test 
performed in August 1997 revealed a pre-bronchodilator FEV-1 
of 58 percent predicted and a post-bronchodilator FEV-1 of 66 
percent predicted.  His pre-bronchodilator FEV-1/FVC was 64 
percent, and his post-bronchodilator FEV-1/FVC was 69 
percent.  In September 1997, it was noted that the veteran's 
bronchial asthma required close follow-up care and that he 
required hospitalization in February 1997 due to acute 
bronchitis and an exacerbation of his bronchial asthma.  His 
last pulmonary function test and chest x-rays, which had 
shown peribronchial cuffing, were consistent with severe 
chronic pulmonary disease, and he required all kinds of 
modalities of treatment to keep his symptoms partially 
controlled.  Due to the frequency and intensity of his 
symptoms, the veteran was unable to retain employment.

Private medical records dated from April 1995 to May 1996 
show that the veteran was seen in May 1995 for his bronchial 
asthma during which he indicated that his asthma had worsened 
in the previous year.  A pulmonary function test was 
performed, which revealed a FEV-1 of 47 percent predicted and 
a FEV-1 of 59 percent predicted after taking Albuterol.  His 
FEV-1/FVC was 61.29 percent prior to his use of Albuterol and 
49.71 percent following administration of the medication.  He 
was thereafter diagnosed with mild obstructive lung 
dysfunction with a significant response to an acute 
bronchodilator challenge.  He continued his prescribed 
treatment, including Theodur, Azmacort, Atrovent, Powered 
Nebulizers with Proventil, and Prednisone.  The dosage of his 
oral steroids was increased, and the treating physician 
further commented that his condition seemed to be job-
related.  The veteran had a follow-up appointment later that 
same month, but did not show improvement despite the 
increased dosage of oral steroids.  He had not returned to 
work since April 26, 1995, and it was recommended that he be 
hospitalized for optimal treatment.  

The veteran was later seen in June 1995 by his private 
physician who noted that he had been to the emergency room 
three weeks earlier, but did not require admission to the 
hospital.  The veteran continued to have marked bronchospasm, 
but he did indicate that he was feeling somewhat better.   He 
continued taking the same medications as well as Serevent.  
At another appointment later that month, the physician noted 
that the veteran had very mild end expiratory wheezes, but 
that he had improved markedly with the prescribed treatment.  
In August 1995, the veteran was experiencing chest tightness 
on various days, which he believed were secondary to the 
weather.  He also reported being seen at a VA hospital where 
he was found to have bronchospasm.  He denied febrile chills 
and phlegm production, but did have episodes of shortness of 
breath.  He was instructed to continue taking Prednisone as 
well as his bronchodilators.  In September 1995, the veteran 
again reported continuing chest tightness despite his 
medication.  He had been sent to the emergency room a week 
earlier with a marked shortness of breath.  The veteran told 
his physician that he had not improved after that treatment.  
He continued to have episodes of shortness of breath in 
September 1995, which usually resolved with respiratory 
therapy.  It was noted in November 1995 that he felt slightly 
better and that he was worried since he had returned to work 
after a seven-month absence.  In January 1996, the veteran 
indicated that he had been to the emergency room one week 
earlier and that he continued to experience chest tightness 
and shortness of breath.  It was also noted that he had been 
retired by his employer due to his bronchial asthma.  The 
veteran reported feeling much better in March 1996, but he 
did have episodes of chest tightness.  He also told his 
physician that he was seen at a VA hospital and that his 
dosage of Aminophylline was changed from Theodur to Uniphyl 
because of an apparent increase in his Serum Theophylline 
levels.  The physician noted that he had moderate bronchial 
asthma and that he needed to maintain the Uniphyl as well as 
his other prescribed medications, including Prednisone.  

The private medical records also show that he reported having 
frequent episodes of chest discomfort in April 1996, which 
improved slightly with a powered nebulizer.  He also 
indicated that he had been to the emergency room two weeks 
earlier, but that he had not been hospitalized.  Despite 
bronchodilator treatment the veteran, continued to have 
bronchospasm.  The physician commented that powered 
nebulizers needed to be given at least every six hours and 
occasionally every four hours.  In May 1996, the veteran 
indicated he was feeling about the same.  He continued to 
have shortness of breath and to use the medications as 
prescribed.  The physician noted that the veteran had been 
mostly bronchospasm despite excellent medication and 
commented that he had moderate to severe bronchial asthma, 
which improved mildly with treatment.  He further commented 
that the veteran was a steroid dependant asthmatic and needed 
to continue with this treatment.  

The veteran was afforded a VA trachea and bronchi examination 
in May 1995 for an evaluation of his pulmonary disease.  The 
veteran told the examiner that he had three to five asthma 
attacks per week, which consisted of shortness of breath, 
chest tightness, and audible wheezing.  These attacks were 
relieved mildly and temporarily by medications.  The examiner 
noted that his treatment included Atrovent, Asthmacort, 
Prednisone, Theo-Dur, and Proventil.  The veteran also 
reported that his asthma attacks were more frequent and more 
severe than one year earlier and that the attacks affected 
his work performance and produced frequent absences.  A 
physical examination revealed symmetrical chest expansion and 
bilateral inspiratory and expiratory wheezing in all lung 
fields.  There was also a prolonged expiratory phase and 
occasional expiratory bronchi.  There was no history of a 
productive cough and no indication of cor pulmonale, 
cyanosis, or clubbing extremities.  The results of a 
pulmonary function test indicated a prebronchiodilator FEV-1 
of 60 percent predicted and a post-bronchodilator of 59 
percent predicted.  Both his pre-bronchodilator FEV-1/FVC and 
post-bronchodilator FEV-1/FVC were 67 percent.  The physician 
noted that the veteran had a moderate obstructive ventilatory 
defect without response to inhaled bronchodilators.  There 
was air trapping and acute respiratory alkalosis as well as 
relative hepoxemia for his age.  No significant changes were 
found when compared to the previous study performed in May 
1995.  The veteran did complain of dyspnea on mild exertion.  
He was diagnosed as having bronchial asthma with abnormal 
pulmonary function tests.  

VA outpatient records dated in May 1995 include the findings 
of a pulmonary function test.  The results indicate that the 
veteran had a pre-bronchodilator FEV-1of 49 percent predicted 
and a post-bronchodilator FEV-1 of 72 percent predicted.  His 
pre-bronchodilator FEV-1/FVC was 58 percent, and his post-
bronchodilator FEV-1/FVC was 68 percent.  The examiner 
commented that the veteran had a moderate obstructive airways 
disease with an excellent response to bronchodilators.  He 
also noted that there was severe hyperventilation and severe 
airtrapping.  The arterial blood gases showed acute 
respiratory alkalosis and increased (alveolar arterial) 
oxygen gradient.

Private medical records show that the veteran was provided 
another pulmonary function test in December 1995.  The 
results indicated a moderate decrease in flow rates with some 
response to inhaled bronchodilators.  The lung volumes were 
within normal limits, but the diffusion capacity was severely 
decreased.  The pneumologist listed his impression as 
moderate obstructive dysfunction with some response after 
inhaled bronchodilators.

In a January 1996 letter, the veteran's employer indicated 
that a doctor had recommended that he retire due to a total 
and permanent disability due to his physical condition.  As a 
result, he retired that same month.

Private medical records dated from January 1996 to December 
1996 indicate that that the veteran continued to have daily 
bronchospasms in spite of treatment and that the pneumologist 
considered his lung damage to be totally and permanently 
disabling because of his bronchial asthma-chronic 
rinopharyngitis condition related to work.  

The Commonwealth of Puerto Rico Department of Transportation 
and Public Works sent the veteran a letter in July 1996 
indicating that a Medical Assessors Board had found that his 
health condition did not allow him to drive a motorized 
vehicle with a guarantee of his safety and that of others.  
As a result, his license was revoked.

The veteran was afforded another VA trachea and bronchi 
examination in October 1996 for an evaluation of his 
bronchial asthma.  The veteran complained of daily attacks, 
and his medications included Proventil, Asmacort, Uniphyl, 
and Prednisone.  The veteran claimed that he had been pulled 
from his work because of his frequent asthmatic attacks and 
absences, and as a result, the State Insurance Fund had 
granted him a pension.  A physical examination revealed a 
prolonged expiratory phase with scanty wheezes at the end of 
inspiration and diffuse bronchi in both lungs.  There was no 
evidence of cor pulmonaries, cyanosis, clubbing, or recent 
infection. The veteran did have a chronic cough, which was 
mostly dry with scanty white sputum, and there was moderate 
dyspnea on efforts.  A pulmonary function test showed 
moderate obstruction unresponsive to bronchodilators with air 
trappings.  Studies remained essentially unchanged since May 
1995.  The examiner diagnosed him with bronchial asthma, 
which kept him from being employed at his regular job.

A private medical record dated in August 1997 diagnosed the 
veteran with bronchial asthma with severe obstruction in the 
airways with very little reversibility of the process with 
bronchodilators.  His prognosis was considered poor.

A September 1997 decision by the Social Security 
Administration found that the veteran was entitled to 
disability benefits due to the severity of his bronchial 
asthma.  In this decision, it was noted that he was steroid 
dependent and that he was unable to engage in any 
substantially gainful employment.

A November 1997 letter from the Administrator of the State 
Insurance Fund related that the socio-economic committee had 
granted the veteran a total and permanent disability with the 
diagnosis of bronchial asthma.

VA outpatient records dated from November 1997 to November 
2000 indicate that the veteran was hospitalized in January 
1999 with a history of shortness of breath and wheezing 
despite nebulizer treatment at home.  It was noted that he 
had been receiving treatment at the facility for chronic 
obstructive airway disease, which included methylxanrhines, 
steroids, beta agonist, and Atrovent.  The veteran had a good 
response to treatment in the emergency room and was then 
hospitalized with a treatment plan that included intravenous 
steroids, beta agnosit, and oral xanthines.  If he did not 
have a good response, intravenous xanthines were to be 
considered.  In December 1999, it was noted that his 
condition was deteriorating and that he could not perform 
most of his daily activities.  The veteran continued to be 
steroid dependent in January 2000, and he was switched to 
Pulmicort.  In May 2000, it was noted that the veteran had 
made eight visits to the emergency room in the previous two 
months and that he was steroid dependent.  In August 2000, 
his asthma was considered active, but stable, and it was 
determined that an attempt would be made to decrease his 
steroids.  

VA hospital records dated from November 1997 to December 1997 
show that he was admitted to the hospital with a diagnosis of 
status asthmatics and acute bronchitis.  He was treated with 
Proventil, intravenous steroids, Theophylline, and 
antibiotics.  During his hospitalization, he did not present 
with any other exacerbations of his asthma.  Although he 
continued to have expiratory and inspiratory wheezing, the 
veteran was discharged without hypoxemia or respiratory 
distress.  He was switched to oral steroids and the dosage 
was to be gradually decreased.

VA hospital records dated from January 1999 to February 1999 
show that he was hospitalized during that time period due to 
shortness of breath and asthma exacerbation.  He was treated 
with intravenous steroids referred to as Solumedrol as well 
as Uniphyl, Albuterol, and Atrovent.  He responded well to 
the therapy and was thereafter taken off the intravenous 
steroids and prescribed Prednisone in decreasing dosages.

VA hospital records dated from September 1999 to October 1999 
document that the veteran was once again admitted for an 
acute asthma exacerbation, which had been previously treated 
with oral nebulization and inhaler without any improvement.  
During his hospitalization, he was treated with an 
Aminophylline drip, intravenous steroids, and frequent 
nebulization therapy with Proventil and Atrovent.  He was 
discharged with a tapering dosage of Prednisone, oral 
antibiotics, and nebulization therapy.

The veteran submitted a statement in March 2000 claiming that 
the severity and persistency of his bronchial asthma 
prevented him from securing and engaging in any gainful 
occupation.  

The veteran was afforded a VA respiratory examination in 
January 2000 during which it was noted that the veteran had 
multiple visits to the emergency room due to asthma 
exacerbations.  He told the examiner that he had multiple 
admissions to the hospital, as he had been hospitalized 
approximately three times in the previous year.  He claimed 
that his asthma had worsened in the previous five years, 
required more medication, and decreased his exercise 
tolerance.  He complained of dyspnea on exertion on mild 
efforts, as demonstrated by his use of an Albuterol inhaler 
prior to climbing stairs.  He had a dry cough with some 
production as well as an asthma attack on a daily basis, but 
he denied hemoptysis or anorexia.  The examiner noted that 
the veteran was no longer working and that his medications 
included Pulmicort, Flovent, Uniphyl, Albuterol, Ipratropium, 
Intal, and Prednisone.  A physical examination revealed 
bilateral expiratory wheezes in all lung fields with a 
prolonged expiratory phase.  There was no history of weight 
change.  Pulmonary function tests recorded a pre-
bronchodilator FEV-1 of 64 percent predicted and a post-
bronchodilator FEV-1 of 70 percent predicted.  His pre-
bronchodilator FEV-1/FVC was 61 percent, and his post-
bronchodilator FEV-1/FVC was 66 percent.   He was diagnosed 
with severe asthma and was described as steroid dependent.

VA outpatient records dated in May 2000 indicate that the 
veteran had additional pulmonary function tests, which 
revealed a pre-bronchodilator FEV-1 of 47 percent predicted 
and a post-bronchodilator FEV-1 of 48 percent predicted.  His 
pre-bronchodilator FEV-1/FVC was 61 percent, and his post-
bronchodilator FEV-1/FVC was 59 percent.  These results were 
interpreted as severe obstructive ventilatory impairment.

VA outpatient records dated from January 2001 to June 2002 
document the veteran's treatment for various disorders, 
including his bronchial asthma.  The veteran was admitted to 
the hospital in July 2001 due to increased shortness of 
breath and wheezing without productive cough or fever.  He 
was not in acute stress, but did have a prolonged expiratory 
phase and expiratory wheezing.  He was thereafter diagnosed 
with an exacerbation of bronchial asthma for which he was 
treated with intravenous steroids.  His condition improved 
with steroid therapy as well as with respiratory therapy 
involving Albuterol.  The use of intravenous steroids was 
discontinued, and he was started on Prednisone.  His doses of 
Hydrochlorothiazide and Levothyroxine were increased at 
discharge.  The veteran was admitted again in October 2001 
due to shortness of breath and dry cough.  He had been 
experiencing inspiratory and expiratory wheezing as well as a 
prolonged respiratory phase.  His treatment included 
intravenous steroids and was thereafter discharged with 
instructions to continue respiratory therapy.  The veteran 
complained of worsening dyspnea in May 2002, and he was 
admitted with an exacerbation of chronic pulmonary disease.  
He was treated with intravenous steroids, antibiotics, and 
bronchodilators.  He returned to the emergency room in June 
2002 with shortness of breath and was treated with 
intravenous steroids.  The veteran reported feeling much 
better in June 2002 with mild fatigue.

VA outpatient records dated in May 2001 note that the veteran 
was being treated with Combivent, Flonase, Prednisone, and 
Singulair and that he was severely limited on exertion due to 
the development of cough, shortness of breath, and fatigue.  
His condition had deteriorated over the four previous years, 
and he was unable to be weaned off oral steroids.   A 
pulmonary function test found his FEV-1 to be 38 percent 
predicted and his FEV-1/FVC to be 62 percent.  After using a 
bronchodilator, his FEV-1 was 38.5 percent predicted and his 
FEV-1/FVC was 59 percent.

The veteran was provided a VA respiratory examination in 
September 2002 during which it was noted that he had 
recurrent bouts of chest tightness, coughing, wheezing, 
dyspnea, and progressing instability and frequency.  He 
experienced asthma attacks on a daily basis and had dyspnea 
on mild to moderate efforts.  A cough was present, which was 
mostly dry without sputum production.  There was no history 
of hemoptysis or anorexia, nor were periods of incapacitation 
noted.  His medications included Prednisone, Combivent, 
Nasalide, Lasix, and Singulair.  A physical examination 
revealed bilateral rhonchi with late expiratory wheezing.  
There was no evidence of cor pulmonale, right ventricular 
hypertrophy, or pulmonary hypertension.  Nor was there any 
evidence of recent weight loss or gain or of restrictive 
disease.  A pulmonary function test recorded the veteran's 
FEV-1 as 33.6 percent predicted and his FEV-1/FVC as 58 
percent.  After using a bronchodilator, these values were 
46.3 percent predicted and 66 percent, respectively.  

VA outpatient records dated in September 2002 show that 
another pulmonary function test noted a FEV-1 of 42 percent 
predicted and a FEV-1/FVC of 58 percent.  Following the use 
of a bronchodilator, the values were 58 percent predicted and 
65 percent, respectively.  

A medical opinion was obtained in September 2003 to clarify 
the discrepancies found between the two pulmonary function 
tests performed in September 2002.  The examiner indicated 
that the correct report was the official and original report, 
which established values a pre-bronchodilator FEV-1 of 42 
percent predicted and a post-bronchodilator FEV-1 of 58 
percent.  The examiner explained that the reason for the 
discrepancies was that the pulmonary function test machine 
used correct and updated standards whereas the computerized 
patient records used outdated standards.


Law and Analysis

The veteran contends that the current evaluation assigned for 
his bronchial asthma does not accurately reflect the severity 
of the disability.  He maintains that the symptomatology 
associated with this disorder warrants an evaluation in 
excess of 60 percent.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

The veteran's bronchial asthma has been assigned a 60 percent 
evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Code 
6602.  The Board notes that during the pendency of this 
appeal, VA issued new schedular criteria for rating bronchial 
asthma under 38 C.F.R. § 4.97, Diagnostic Code 6602, which 
became effective October 7, 1996.  However, the Board notes 
that consideration under the revised schedular criteria may 
not be undertaken before such criteria became effective.  The 
effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
That is, for any date prior to October 7, 1996, neither the 
RO nor the Board could apply the revised rating schedule.

Under the version of Diagnostic Code 6602 applicable prior to 
October 7, 1996, a 60 percent disability evaluation is 
warranted for severe bronchial asthma manifested by frequent 
attacks of asthma (one or more attacks weekly), marked 
dyspnea on exertion between attacks with only temporary 
relief by medication, and more than light manual labor 
precluded.  A 100 percent evaluation is assigned for 
pronounced bronchial asthma manifested by asthmatic attacks 
very frequently with severe dyspnea on slight exertion 
between attacks and with marked loss of weight or other 
evidence of severe impairment of health.
 
The new regulations that became effective on October 7, 1996 
revised the schedular criteria for the rating of bronchial 
asthma. See 38 C.F.R. § 4.97, Diagnostic Code 6602.  The 
revised criteria provide that a 60 percent is warranted when 
there is a FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 
40 to 55 percent, at least monthly visits to a physician for 
required care of exacerbation, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is contemplated when 
there is a FEV-1 less than 40 percent predicted, FEV-1/FVC 
less than 40 percent, more than one attack per week with 
episodes of respiratory failure, or required daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.

When the evidence in this case is considered under the old 
schedular criteria of Diagnostic Code 6602 as set forth 
above, the Board finds that an increased evaluation is 
warranted.  The Board acknowledges that the veteran has not 
been shown to have marked weight loss.  However, numerous 
treatment records indicate that he has asthma attacks on a 
daily basis, and a September 2002 VA examination report noted 
that he had recurrent bouts of chest tightness, coughing, 
wheezing, dyspnea, and progressing instability and frequency.  
Additionally, the Board observes that VA examinations 
performed in May 1995 and January 2000 reported complaints of 
dyspnea on mild exertion, which was demonstrated by his use 
of an inhaler prior to climbing stairs. VA outpatient records 
dated in May 2001 also noted that he was severely limited on 
exertion due to the development of cough, shortness of 
breath, and fatigue.  Further, the Board observes that VA 
outpatient records dated in December 1999 indicate that the 
veteran's condition was deteriorating and that he could not 
perform most of his daily activities.  In fact, the Board 
notes that the veteran has made numerous visits to the 
emergency room and has been admitted to the hospital on many 
occasions.  Thus, the evidence of record shows the veteran to 
have frequent asthma attacks, severe dyspnea on slight 
exertion, and other severe health impairment.  Therefore, the 
Board is of the opinion that the evidence shows the veteran's 
disability to more nearly approximate the criteria for a 100 
percent evaluation in effect prior to October 7, 1996.  

When the evidence of record is considered under the revised 
rating criteria, the Board is once again of the opinion that 
veteran is entitled to an increased evaluation for his 
bronchial asthma.  The Board acknowledges that many of the 
veteran's pulmonary function tests, including the most recent 
results, do not meet the criteria for an increased 
evaluation.  However, the Board notes that VA outpatient 
records dated in May 2001 show that the veteran had a pre-
bronchodilator FEV-1 of 38 percent predicted and a post-
bronchodilator FEV-1 of 38.5 percent.  In addition, the Board 
observes that the veteran's numerous medical records indicate 
that he has daily asthma attacks and is considered steroid 
dependent.  In this regard, the Board notes that the veteran 
has been prescribed numerous medications, including oral 
steroids, and that he has also been treated with intravenous 
steroids on multiple occasions.  Therefore, the Board also 
finds the veteran's disability to more nearly approximate the 
criteria for a 100 percent evaluation under the revised 
rating schedule.

Further, although the veteran's symptomatology does not meet 
all of the criteria contemplated under the old or revised 
rating criteria for a 100 percent disability evaluation, the 
Board also notes that that he was terminated by his employer 
based upon a medical finding that he was totally and 
permanently disabled.  Additionally, the Board observes that 
the veteran had his license revoked by the Puerto Rico 
Department of Transportation and Public Works and has been 
granted disability benefits by the Social Security 
Administration.  Moreover, applicable regulations do not 
require that all of the criteria for the next higher 
disability evaluation be met.  As noted above, where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.  Further, any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  As such and with 
consideration of 38 C.F.R. § 4.7 and 38 C.F.R. § 4.3, the 
Board concludes that a 100 percent evaluation for bronchial 
asthma is established.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 100 percent disability evaluation for bronchial 
asthma is granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



